DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 1/27/2021, with respect to the rejection of amended claims 7-9 in view of Goto, Son, Liu, Kells, and Lienkamp have been fully considered and are persuasive.  The rejection of amended claims 7-9 and dependent claims 10, 12, and 16-18 has been withdrawn. 

Allowable Subject Matter
Claims 7-10, 12, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the subject matter of at least claims 7-9.  Claims 7-9 are drawn to a fuel cell system mounted on a vehicle comprising the elements recited therein.  Notably the claims require that the fuel cell system comprises a microcomputer configured to control an air compressor during low load operations in which the vehicle is moving to supply air to the fuel cell stack at a first predetermined flow rate at voltages below a threshold voltage and at a second higher predetermined flow rate at voltages above a higher predetermined target voltage.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796